          Case 8:20-cv-02184 Document 1 Filed 11/13/20 Page 1 of 7 Page ID #:1




     FISHERBROYLES, LLP
 1
     Timothy L. Moore, Esq.
 2   CA Bar No. 305168
     811 Mason Street
 3   San Francisco, CA 94108
     T: 619-678-1588
 4
     F: 619-275-7479
 5   timothy.moore@fisherbroyles.com

 6   Attorney for Defendant Group & Pension Administrators, Inc.
 7
                                UNITED STATES DISTRICT COURT
 8
                 CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
 9

10   LOS ALAMITOS MEDICAL CENTER,            )
                                             )
11                                           )      Case No.: 8:20-cv-2184
                    Plaintiffs,              )
12                                           )
              v.                             )      NOTICE OF REMOVAL OF
13                                           )      DEFENDANTS GROUP & PENSION
     ELAP SERVICES, LLC, a Delaware limited )       ADMINISTRATORS, INC.
14
     liability company, GROUP & PENSION      )
     ADMINISTRATORS, INC., a Texas           )
15                                           )
     corporation, NEWEGG, INC., a California )
16   corporation, and DOES 1 through 25,     )
     inclusive,                              )
17                                           )
                                             )
18                  Defendants.              )
19
            TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
20
            PLEASE TAKE NOTICE that Defendant Group & Pension Administrators,
21
     Inc. (“GPA”) hereby removes to this Federal Court the State Court action
22
     described below. In support of this notice of removal, the Defendant shows the
23

24
     Court as follows:

25
            1.     On October 9, 2020, Plaintiff filed a complaint in the Superior Court
26   of the State of California in and for the County of Orange, entitled Los Alamitos
27   Medical Center v. ELAP Services, LLC, a Delaware limited liability company,
28   Group & Pension Administrators, Inc., a Texas corporation, Newegg, Inc., a


                               Defendant GPA’s Notice of Removal - 1
          Case 8:20-cv-02184 Document 1 Filed 11/13/20 Page 2 of 7 Page ID #:2




 1   California corporation, and DOES 1 through 25, inclusive, Case No. 30-2020-
 2   01164495-CU-BC-CJC (the “State Court Action”). The summons and complaint
 3   were served on GPA on October 14, 2020. A true and correct copy of the summons
 4
     and complaint are attached hereto, collectively, as Exhibit A. No other documents
 5
     have been served on the Defendant.
 6
           2.     Defendants Newegg, Inc., and ELAP Services, LLC, consent to
 7
     removal.
 8
           3.     Plaintiff’s claims against all Defendants are removable to this Court
 9
     pursuant to this Court’s federal question jurisdiction.
10
           4.     This Court possesses federal question jurisdiction over this action
11
     because Plaintiff seeks recovery of benefits under an employee welfare benefit
12
     plan and such claims for benefits are completely preempted by the Employee
13

14
     Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq. (“ERISA”).

15
     Any civil action brought in state court may be removed to federal court if the

16   federal court has original jurisdiction over the action. 28 U.S.C. § 1441(a). Federal
17   courts have original jurisdiction over cases that arise under federal laws. 28 U.S.C.
18   § 1331. When an action contains a claim arising under federal law, the entire
19   action is removable to federal court. 28 U.S.C. § 1441(c)(1). Thus, if any of
20   Plaintiff’s claims arise under federal law, removal is proper.
21         5.     Plaintiff asserts two causes of action against Defendants: (1) breach of
22   implied-in-fact contract; and (2) quantum meruit. The causes of action are merely
23   ERISA claims for benefits disguised as state law claims that are completely
24
     preempted by ERISA, conferring subject matter jurisdiction on this Court.
25
           6.     Plaintiff admits Defendants operate a self-funded health benefit plan
26
     that provides health care benefits to plan participants and beneficiaries.
27
     (Complaint, at ¶¶ 3, 4, 5.)
28
           7.     The ERISA plan document governing Defendants’ self-funded health

                              Defendant GPA’s Notice of Removal - 2
            Case 8:20-cv-02184 Document 1 Filed 11/13/20 Page 3 of 7 Page ID #:3




 1   benefit plan is attached hereto as Exhibit B.
 2           8.    Plaintiff allegedly provided treatment to “Patient,” who was a
 3   participant in Defendants’ self-funded health benefit plan. (Complaint, at ¶ 23.)
 4
             9.    Plaintiff submitted claims to Defendants’ self-funded health plan for
 5
     payment of services provided to Patient. (Complaint, at ¶ 29.)
 6
             10.   Plaintiff admits the health plan made payments for the services
 7
     provided to Patient. (Complaint, at ¶ 30.)
 8
             11.   Plaintiff admits the plan denied payment of some charges because
 9
     they were inconsistent with Plan documents. (Complaint, at ¶¶ 9, 17.)
10
             12.   Plaintiff implies it appealed the plan’s denial of benefits. (Complaint,
11
     at ¶¶ 9, 11, 19.)
12
             13.   Plaintiff contends the plan’s payment of benefits created an implied-
13

14
     in-fact contract to pay all charges. (Complaint, at ¶ 38.)

15
             14.   Plaintiff asserts the plan underpaid Plaintiff for the services provided

16   to Patient. (Complaint, at ¶¶ 39, 40, 43.)
17           15.   Plaintiff asserts Defendants “verified the Patient’s eligibility and
18   benefits and provided unequivocal confirmation pre-authorization for the services
19   Patient would receive was not required” under the ERISA plan. (Complaint, at ¶
20   32.)
21           16.   Plaintiff asserts that its provision of services to the Patient benefitted
22   Defendants because it “performed all its obligations” to provide medical care and
23   treatment under the ERISA plan. (Complaint, at ¶ 36.)
24
             17.   Plaintiff asserts that Defendants owe additional payment for the
25
     services provided to the Patient because Plaintiff submitted claims for payment to
26
     Defendants’ ERISA plan. (Complaint, at ¶ 37.)
27
             18.   ERISA governs employee benefit plans that are established or
28
     maintained by an employer for the purposes of providing benefits to its employees.

                               Defendant GPA’s Notice of Removal - 3
          Case 8:20-cv-02184 Document 1 Filed 11/13/20 Page 4 of 7 Page ID #:4




 1   29 U.S.C. § 1003(a)(2). An employee welfare benefit plan is “any plan, fund or
 2   program which was heretofore or is hereafter established or maintained by an
 3   employer or by an employee organization, or by both, to the extent that such plan,
 4
     fund, or program was established or is maintained for the purpose of providing for
 5
     its participants or their beneficiaries, through the purchase of insurance or
 6
     otherwise, (A) medical, surgical, or hospital care or benefits, or benefits in the
 7
     event of sickness, accident, disability, death . . . .” 29 U.S.C. § 1002(1).
 8
           19.    While the well-pleaded complaint rule generally controls whether an
 9
     action arises under federal law, ERISA is an exception to the well-pleaded
10
     complaint rule. Aetna Health Inc. v. Davila, 542 U.S. 200, 207–08 (2004). The
11
     civil enforcement provisions contained in ERISA provide the exclusive vehicle for
12
     actions to recover benefits under an ERISA plan. See Pilot Life Insurance Co. v.
13

14
     Dedeaux, 481 U.S. 41 (1987); Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58

15
     (1987). ERISA’s civil enforcement mechanism has “such extraordinary pre-

16   emptive power that it converts an ordinary state common law complaint into one
17   stating a federal claim for purposes of the well-pleaded complaint rule.” Davila,
18   542 U.S. at 209. Causes of action within the scope of 29 U.S.C. § 1132(a) are
19   removable to federal court. Taylor, 481 U.S. at 66. “[I]f an individual brings a suit
20   complaining of a denial of coverage for medical care, where the individual is
21   entitled to such coverage only because of the terms of an ERISA-regulated
22   employee benefit plan, and where no legal duty (state or federal) independent of
23   ERISA or the plan terms is violated, then the suit falls within the scope of ERISA.”
24
     Davila, 542 U.S. at 210.
25
           20.    ERISA authorizes a civil action to recover benefits due under the
26
     terms of the plan or enforce rights under the terms of the plan. 29 U.S.C.
27
     § 1132(a)(1)(B). ERISA also permits an action to obtain other appropriate relief,
28
     including injunctive relief, to redress violations of the plan or ERISA or to enforce

                              Defendant GPA’s Notice of Removal - 4
          Case 8:20-cv-02184 Document 1 Filed 11/13/20 Page 5 of 7 Page ID #:5




 1   any provision of ERISA. 29 U.S.C. § 1132(a)(3). Health care providers, like
 2   Plaintiff, may bring a civil action under ERISA. Spinedex Physical Therapy USA
 3   Inc. v. United Healthcare of Ariz., Inc., 770 F.3d 1282, 1291 (9th Cir. 2014).
 4
           21.    Plaintiff’s breach of implied-in-fact contract and quantum meruit
 5
     causes of action against Defendants fall within the scope of ERISA and are
 6
     completely preempted. Plaintiff’s claim is a simple, straightforward claim for
 7
     ERISA benefits. Plaintiff alleges it is entitled to additional benefits under the
 8
     health plan because it provided services to the Patient who was a participant in the
 9
     ERISA plan, Plaintiff submitted claims for payment to the ERISA plan, and
10
     Plaintiff received less payment from the health plan than it should have received.
11
     Plaintiff could have brought its claims under ERISA, and these claims are not
12
     supported by any legal duty arising outside of the ERISA plan. See Davila, 542
13

14
     U.S. at 210. In other words, but for the fact Defendants sponsored a health plan

15
     covering the Patient, Defendants would have no obligation to pay any amount to

16   Plaintiff. Accordingly, Plaintiff’s claims are completely preempted, and this action
17   is removable to this Court.
18         22.    Defendant GPA will promptly file a copy of this Notice of Removal in
19   the Superior Court of the State of California for the County of Orange.
20

21
     Dated: November 13, 2020.                /s/ Timothy L. Moore
                                              Timothy L. Moore, Esq.
22                                            CA Bar No. 305168
23                                            Attorney for Defendant GPA
24
                                              FISHERBROYLES, LLP
25                                            811 Mason Street
26
                                              San Francisco, CA 94108
                                              T: 619-678-1588
27                                            F: 619-275-7479
28                                            timothy.moore@fisherbroyles.com


                              Defendant GPA’s Notice of Removal - 5
          Case 8:20-cv-02184 Document 1 Filed 11/13/20 Page 6 of 7 Page ID #:6




 1
                                 Exhibit                                           Pages
 2
     A – State Court Complaint                                7-17
 3   B – ERISA Plan Documents                                 18-170

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           Defendant GPA’s Notice of Removal - 6
Case 8:20-cv-02184 Document 1 Filed 11/13/20 Page 7 of 7 Page ID #:7




                       EXHIBIT A
